     Case 2:11-cv-00266-KJD-DJA Document 157 Filed 12/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
 9
      RONALD LAWRENCE MORTENSEN,                         2:11-CV-00266-KJD-DJA
10
                                 Petitioner,            [PROPOSED] ORDER
11             v.
12
      CALVIN JOHNSON,       Warden, High Desert
13    State Prison,1 et al.
14                               Respondents.
15
16
           To Calvin Johnson, the Warden of the High Desert State Prison, this Court
17
     hereby ORDERS that Petitioner, Ronald Lawrence Mortensen, Offender Identification
18
     Number 54506, be transported and produced at United States District Court, located
19
     at 333 Las Vegas Blvd South, Las Vegas, NV 89101, on December 16, 2020 and
20
     December 17, 2020, and that Mr. Mortensen and his counsel of record, Faryar Farmani,
21
     be permitted adequate time to have contact visits.
22
           IT IS SO ORDERED.
23
                    12/2/2020
24   DATED:
                                                     KENT J. DAWSON
25                                                   United States District Judge
26
27
28         1
             Pursuant to Federal Civil Procedure Rule 25 (d)(1), Calvin Johnson, the current
     Warden of the High Desert State Prison where Petitioner is now incarcerated, is named
     as the proper Respondent.
                                               -1-
